PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/716,585
Filing Date: 27 Sep 2017
Appellant(s): MUELLER et al.



__________________
Mueller
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 1/11/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/22/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 6, 7, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2009/0003013 in view of Lengers US 20104/0301095, Singh US PAT 6259838, and Isoda US 2014/0043772
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2009/0003013 in view of Lengers, Singh US PAT 6259838, Isoda US 2014/0043772, and Schmuck US 2013/0250607.

(2) Response to Argument
The Appellant argues that the rejections are based on an unreasonable claim interpretation, reliance on non-analogous art, and improper use of hindsight knowledge.  On page 5 the Appellant argues that the interpretation with Lee US 2009/0003013 is out of context of the disclosure and that Lee is not analogous art since, “in the present case, the problem being addressed is enhancing a user’s interaction with the vehicle, specifically using a light emitted from a vehicle fiber-composite body part of the vehicle.”  This argument is not persuasive since the Appellant is arguing features that are not 
Accordingly, Appellant’s argument on above issues are not persuasive.

On page 6, the Appellant argues the use of improper hindsight based on knowledge of the present invention.  This argument is not persuasive.  This argument appears to be directed to page 3 of the Office action where Lengers US 2014/0301095 was provided as a reference for teaching the concept of providing reinforcement carbon fibers embedded in a matrix material (paragraph 0034); the motivation for making this combination being to provide additional structural rigidity to the matrix material.
Accordingly, Appellant’s argument on above issue is not persuasive.

On page 7, the Appellant arguments are presented directed to previous rejections that are not included in the rejection that is being appealed and are therefore not pertinent to the appeal. 


Respectfully submitted,

/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

Conferees:
/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.